Exhibit 10.1

STOCKHOLDERS AGREEMENT

This Stockholders Agreement (this “Agreement”) dated as of December 6, 2012, is
entered into by and between HALCÓN RESOURCES CORPORATION, a Delaware corporation
(the “Company”), and CPP Investment Board PMI-2 Inc. (“CPPIB”).

RECITALS

WHEREAS, pursuant to that certain Common Stock Purchase Agreement by and between
the Company and CPPIB executed on October 19, 2012 (the “Purchase Agreement”),
CPPIB will receive the number of shares of Common Stock set forth on Schedule 1
attached hereto; and

WHEREAS, as a condition to CPPIB’s obligation to consummate the investment
contemplated by the Purchase Agreement, the Company has agreed to grant to CPPIB
certain rights with respect to their shares as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Definitions.

For purposes of this Agreement, the following terms shall have the respective
meanings assigned to them in this Section 1. All capitalized terms used but not
defined in this Agreement shall have the meanings assigned to them in the
Purchase Agreement.

“Barclays RRA” means that certain Registration Rights Agreement dated as of
March 5, 2012, as supplemented or amended, by and between the Company and
Barclays Capital, Inc., as lead placement agent.

“Board” shall mean the Board of Directors of the Company.

“Business Day” means a day other than (i) a Saturday or Sunday or (ii) any day
on which banks located in New York, New York, U.S.A. or Toronto, Ontario, Canada
are authorized or obligated to close.

“Closing” shall mean the closing of the transactions contemplated by the
Purchase Agreement.

“Common Stock” means the common stock of the Company, par value $.0001 per
share.

“Covered Shares” shall mean (i) the shares of Common Stock issued to CPPIB
pursuant to the Purchase Agreement, (ii) any other shares of Common Stock of the
Company held by any Holder and (iii) any securities issued or issuable with
respect to the shares described in clauses (i) and (ii) above by way of a stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.



--------------------------------------------------------------------------------

“Director” means a member of the Board.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Equity Securities” means any and all shares of Common Stock and any securities
of the Company convertible into or exercisable for, shares of Common Stock, and
options, warrants or other rights to acquire shares of Common Stock.

“Excluded Securities” means Equity Securities issued in connection with: (a) a
grant to any existing or prospective consultants, employees, officers or
Directors pursuant to any stock option plan or other compensation agreement;
(b) the conversion or exchange of any securities of the Company into shares of
Common Stock or the exercise of any options, warrants or other rights to acquire
shares of Common Stock; (c) any acquisition by the Company of the stock, assets,
properties or business of any person; (d) any merger, consolidation or other
business combination transaction involving the Company; (e) securities issued in
connection with any issuance of debt by the Company, and (f) securities issued
as a dividend or upon any split or other pro-rata distribution in respect of the
outstanding shares of Common Stock.

“HALRES RRA” means the Registration Rights Agreement dated as of February 8,
2012 by and between the Company and HALRES LLC.

“Holders” shall mean CPPIB and all affiliates of CPPIB that become holders of
Registrable Securities or Covered Shares, as the case may be.

“Necessary Action” shall mean, with respect to a specified result, all actions
(to the extent such actions are permitted by law and, in the case of any action
by the Company that requires a vote or other action on the part of the Board, to
the extent such action is consistent with the fiduciary duties that the
Directors may have in such capacity) reasonably necessary to cause such result,
including causing the adoption of amendments to the Company’s Bylaws to increase
the size of the Board; provided, however, that in no event shall Necessary
Action include any action that requires approval by the Company’s stockholders
or any action that cannot be taken exclusively by the Board under applicable
law, NYSE listing standards or the Company’s organizational documents.

“Petro-Hunt RRA” means the Registration Rights Agreement to be entered into upon
the closing of the Acquisition (as defined in the Purchase Agreement).

“Registrable Securities” shall mean (i) the shares of Common Stock issued to
CPPIB pursuant to the Purchase Agreement, (ii) any other shares of Common Stock
of the Company held by any Holder and (iii) any securities issued or issuable
with respect to the shares described in clauses (i) and (ii) above by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization, provided,
however, that as to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (A) a registration statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (B) such securities shall have been sold to
the public pursuant to Rule 144 (or any successor provision) under the
Securities Act, or (C) such securities have been sold in a private transaction
in which the transferor’s rights under this Agreement are not assigned to the
transferee of the securities in accordance with Section 7 hereof.

 

2



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

Section 2. Stockholder Board Nomination, Pre-emptive Rights and Voting
Agreement.

(a) The Company will, concurrently with the Closing, or within a reasonable time
thereafter, cause one person designated in writing by CPPIB (the “CPPIB Board
Representative”) to be elected or appointed to the Board as a Class B Director,
subject to the satisfaction of all legal and governance requirements regarding
service as a Director and to the reasonable approval of the Board or any
committee established by the Board to address specified governance issues (the
“Nominating and Governance Committee”). After such appointment, so long as the
Holders beneficially own (as determined in accordance with Rule 13d-3 under the
Exchange Act, but excluding for this purpose any attribution of ownership of
securities held by persons who are not affiliates of CPPIB), in the aggregate,
at least 5.0% of the outstanding shares of Common Stock, the Company will be
required to recommend to its stockholders the election of the CPPIB Board
Representative at the Company’s annual meeting, subject to the satisfaction of
all legal and governance requirements regarding service as a Director and to the
reasonable approval of the Nominating and Governance Committee of the Board
(such approval not to be unreasonably withheld or delayed), to the Board. If the
Holders no longer beneficially own (as determined in accordance with Rule 13d-3
under the Exchange Act, but excluding for this purpose any attribution of
ownership of securities held by persons who are not affiliates of CPPIB), in the
aggregate, at least 5.0% of the outstanding shares of Common Stock, CPPIB will
have no further rights under this Section 2(a), and, at the written request of
the Board, shall use its reasonable best efforts to cause the CPPIB Board
Representative to resign from the Board as promptly as possible thereafter;
provided, however, that upon the occurrence of any event which results in the
Holders beneficially owning less than 5.0% of the outstanding shares of Common
Stock, other than the sale of shares of Common Stock by the Holders, the Holders
shall have 45 days after being advised in writing by the Company of the
occurrence of such event or otherwise becoming aware that it beneficially owns
(as determined in accordance with Rule 13d-3 under the Exchange Act, but
excluding for this purpose any attribution of ownership of securities held by
persons who are not affiliates of CPPIB) less than 5.0% of the outstanding
shares of Common Stock, within which to buy (in accordance with applicable laws)
additional shares of Common Stock in the market in order to increase the number
of shares of Common Stock it beneficially owns (as determined in accordance with
Rule 13d-3 under the Exchange Act, but excluding for this purpose any
attribution of ownership of securities held by persons who are not affiliates of
CPPIB) to at least 5.0% of the outstanding shares of Common Stock.

(b) If, at any time, the Holders beneficially own (as determined in accordance
with Rule 13d-3 under the Exchange Act, but excluding for this purpose any
attribution of ownership of securities held by persons who are not affiliates of
CPPIB), in the aggregate, at least 20.0% of the outstanding shares of Common
Stock, the Company will cause one additional person designated in writing by
CPPIB (the “Additional CPPIB Board Representative” and, together with the CPPIB
Board Representative, the “CPPIB Board Representatives”) to be elected or

 

3



--------------------------------------------------------------------------------

appointed to the Board subject to the satisfaction of all legal and governance
requirements regarding service as a Director and to the reasonable approval of
the Board or the Nominating and Governance Committee; provided, however, that
CPPIB shall only have the right to appoint the Additional CPPIB Representative
if the Board consists of 10 or more persons (after giving effect to the addition
of the Additional CPPIB Board Representative). After such appointment, so long
as the Holders beneficially own (as determined in accordance with Rule 13d-3
under the Exchange Act, but excluding for this purpose any attribution of
ownership of securities held by persons who are not affiliates of CPPIB), in the
aggregate, at least 20.0% of the outstanding shares of Common Stock, the Company
will be required to recommend to its stockholders the election of the Additional
CPPIB Board Representative at the Company’s annual meeting, subject to the
satisfaction of all legal and governance requirements regarding service as a
Director and to the reasonable approval of the Nominating and Governance
Committee of the Board (such approval not to be unreasonably withheld or
delayed), to the Board. If the Holders no longer beneficially own (as determined
in accordance with Rule 13d-3 under the Exchange Act, but excluding for this
purpose any attribution of ownership of securities held by persons who are not
affiliates of CPPIB), in the aggregate, at least 20.0% of Common Stock, CPPIB
will have no further rights under this Section 2(b), and, at the written request
of the Board, shall use all reasonable best efforts to cause the Additional
CPPIB Board Representative to resign from the Board as promptly as possible
thereafter; provided, however, that upon the occurrence of any event which
results in the Holders beneficially owning less than 20.0% of the outstanding
shares of Common Stock, other than the sale of shares of Common Stock by the
Holders, the Holders shall have 45 days after being advised in writing by the
Company of the occurrence of such event or otherwise becoming aware that it
beneficially owns (as determined in accordance with Rule 13d-3 under the
Exchange Act, but excluding for this purpose any attribution of ownership of
securities held by persons who are not affiliates of CPPIB) less than 20.0% of
the outstanding shares of Common Stock, within which to buy (in accordance with
applicable laws) additional shares of Common Stock in the market in order to
increase the number of shares of Common Stock it beneficially owns (as
determined in accordance with Rule 13d-3 under the Exchange Act, but excluding
for this purpose any attribution of ownership of securities held by persons who
are not affiliates of CPPIB) to at least 20.0% of the outstanding shares of
Common Stock.

(c) The CPPIB Board Representatives (including any successor nominees) duly
selected in accordance with Sections 2(a) and 2(b), shall, subject to applicable
law, be the Company’s and the Nominating and Governance Committee’s nominees to
serve on the Board. The Company shall take all Necessary Actions to cause the
CPPIB Board Representatives to be elected as Directors of the Company.

(d) CPPIB shall have the power to designate the CPPIB Board Representatives’
replacements upon the death, resignation, retirement, disqualification or
removal from office of such Directors. Such replacement CPPIB Board
Representative shall be subject to the satisfaction of all legal and governance
requirements regarding service as a Director and to the reasonable approval of
the Nominating and Governance Committee of the Board (such approval not to be
unreasonably withheld or delayed). The Board shall take all Necessary Actions to
cause the Company to fill the vacancy resulting therefrom with such person
(including such person, subject to applicable law, being the Company’s and the
Nominating and Governance Committee’s nominee to serve on the Board, using all
reasonable best efforts to have such person elected as a Director and the
Company soliciting proxies for such person to the same extent as it does for any
of its other nominees to the Board).

 

4



--------------------------------------------------------------------------------

(e) The CPPIB Board Representatives shall be entitled to the same rights, and
shall be bound by the same duties and obligations as other non-management
members of the Board generally.

(f) So long as the Holders beneficially own (as determined in accordance with
Rule 13d-3 under the Exchange Act, but excluding for this purpose any
attribution of ownership of securities held by persons who are not affiliates of
CPPIB), in the aggregate, greater than 5.0% of the outstanding shares of Common
Stock of the Company, the Holders shall have the pre-emptive right to purchase
their pro rata portion of any Equity Securities (other than Excluded Securities)
(the “New Securities”) that the Company may, from time to time, propose to issue
or sell to any party, whether by way of a public offering or private placement
(each, an “Offering”). In order for the Holders to assess such an Offering, the
Company shall provide written notice to the Holders when the Company considers a
possible Offering in which the Investor would have the right to participate
pursuant to this Section 2(f), which notice shall reflect the type of Offering
proposed (e.g. marketed deal or private placement). The Company shall provide
the Holders with at least four (4) Business Days prior notice of the Company
announcing that it is conducting an Offering and the Holders shall, within three
(3) Business Days of receipt of the Company’s notice, advise whether the Holders
wish to participate in the Offering and the extent of such participation;
provided, however, that in the case of a “bought” deal, the Company shall
provide the Investor at least 24 hours’ notice of the Company announcing that it
is conducting such an Offering and the Holders shall, prior to one-half hour
before the Company’s announcement of the Offering, advise the Company as to
whether it wishes to participate in the Offering and the extent of such
participation. If the Holders do not respond to notice of an Offering received
from the Company within the time periods provided for in this Section 2(f), the
Holders shall be deemed to have elected not to participate in such Offering.
Notwithstanding the foregoing, if issuance of New Securities to the Holders
pursuant to this Section 2(f) would require the Company to seek approval of its
stockholders under the rules of the New York Stock Exchange, the Company shall
not be required to seek approval of its stockholders for such issuance, and the
pro rata portion of New Securities that the Holders may purchase shall be
limited to the maximum amount of New Securities that the Holders would be able
to purchase without stockholder approval; provided, however, that if the Company
is seeking its approval of its stockholders for any other reason in connection
with the Company’s proposed issuance of New Securities, then the Company shall
also seek stockholder approval of the issuance to the Holders of their pro rata
portion of the New Securities pursuant to this Section 2(f), and if, such
stockholder approval is obtained, the Holders shall be entitled to purchase
their full pro rata portion of the New Securities.

(g) CPPIB hereby irrevocably and unconditionally agrees that at any meeting of
the stockholders of the Company at which action is to be taken by the
stockholders with respect to the transactions contemplated by the Acquisition
Agreement, including, without limitation, (i) the approval of an amendment to
the Company’s Amended and Restated Certificate of Incorporation to increase the
number of shares of Common Stock authorized for issuance thereunder and
(ii) approval of the conversion of the Company’s convertible preferred stock
issued to Petro-Hunt and Pillar Energy (the “Transactions”), however called,
including any

 

5



--------------------------------------------------------------------------------

adjournment or postponement thereof, and in connection with any written consent
of the stockholders of the Company relating to the Transactions, CPPIB shall, in
each case to the fullest extent that the Covered Shares are entitled to vote
thereon or consent thereto (x) appear at each such meeting or otherwise cause
the Covered Shares to be counted as present thereat for purposes of calculating
a quorum, and (y) vote (or cause to be voted), in person or by proxy, or deliver
(or cause to be delivered) a written consent covering, all of the Covered Shares
in favor of the Transactions and any other action reasonably requested by the
Company in furtherance thereof, submitted for the vote or written consent of
stockholders.

Section 3. Mandatory Shelf Registration.

(a) The Company agrees to file with the Commission a shelf registration
statement on Form S-3 or such other form under the Securities Act then available
to the Company providing for the resale pursuant to Rule 415 from time to time
by the Holders of any and all Registrable Securities (including a prospectus,
any amendments and supplements to such registration statement or prospectus,
including pre- and post-effective amendments, all exhibits thereto and all
material incorporated by reference or deemed to be incorporated by reference, if
any, in such registration statement, the “Mandatory Shelf Registration
Statement”). The Company agrees to use its reasonable best efforts to cause any
Mandatory Shelf Registration Statement to be declared effective by the
Commission within 365 days following the Closing Date.

(b) The Company shall use its reasonable best efforts to cause any Mandatory
Shelf Registration Statement to remain continuously effective until the earlier
of (i) the sale pursuant to a registration statement of all of the Registrable
Securities covered by the Mandatory Shelf Registration Statement, (ii) the sale,
transfer or other disposition pursuant to Rule 144 of all of the Registrable
Securities covered by the Mandatory Shelf Registration Statement or (iii) the
second anniversary of the effective date of the initial Mandatory Shelf
Registration Statement (subject to extension pursuant to Section 12 below);
provided, however, that in the event that CPPIB has the right, pursuant to
Section 2 hereof, to designate at least one (1) Director, such period under this
clause (iii) shall be extended for as long as CPPIB retains such right to
designate at least one director. Any Mandatory Shelf Registration Statement
shall provide for the resale from time to time, and pursuant to any method or
combination of methods legally available to, and requested by, the Holders of
the Registrable Securities.

Section 4. Underwritten Public Offerings.

(a) Following the expiration of the Lock-Up Period and for so long as CPPIB
retains the right to designate at least one Director pursuant to Section 2 of
this Agreement, the Holders shall have the right to require the Company to
conduct one (1) underwritten public offering of all or a portion of the Holders’
Registrable Securities in accordance with this Section 4 (an “Underwritten
Offering”); provided, however, that in no event shall the Company be required to
conduct an Underwritten Offering for less than a minimum of $10 million of
Registrable Securities, in the aggregate (determined by multiplying the number
of Registrable Securities held by the Holders requesting the Underwritten
Offering (the “Requesting Holders”) by the average of the closing price on the
NYSE for the Common Stock for the ten trading days preceding the date of such
notice). In addition, if at any time and for so long as the Holders beneficially
own

 

6



--------------------------------------------------------------------------------

(as determined in accordance with Rule 13d-3 under the Exchange Act, but
excluding for this purpose any attribution of ownership of securities held by
persons who are not affiliates of CPPIB)), in the aggregate, over 15.0% of the
issued and outstanding shares of Common Stock of the Company, the Holders shall
be entitled to require the Company to conduct one (1) additional Underwritten
Offering pursuant to the terms of this Agreement; provided, however, that the
Company shall not be required to effect more than two (2) Underwritten Offerings
pursuant to this Section 4; and provided, further, that the Company shall not be
required to effect more than one (1) Underwritten Offering in any twelve
(12) month period.

(b) Upon the request of the Requesting Holders (which request shall specify the
Registrable Securities intended to be included in such Underwritten Offering),
the Company will use its reasonable best efforts to effect such Underwritten
Offering in accordance with the procedures set forth in Section 11 below;
provided, however, that the Company shall have the right to defer such
Underwritten Offering in accordance with Section 12 below.

(c) In addition, the Requesting Holders shall give notice to the Company of the
managing underwriters for such proposed Underwritten Offering, such managing
underwriters to be subject to the approval of the Company, not to be
unreasonably withheld.

(d) If an Underwritten Offering pursuant to this Section 4 is commenced, but not
completed for any reason (other than as a result of the Requesting Holders’
(i) determination not to complete the Underwritten Offering, (ii) failure to
provide all necessary information regarding the Requesting Holders to the
Company or the underwriters or (iii) failure to satisfy any of the covenants or
conditions contained in the underwriting agreement relating to such Underwritten
Offering), such Underwritten Offering will not count as one of the Underwritten
Offerings that the Company is obligated to effect pursuant to this Section 4.

Section 5. Piggy-Back Registration Rights.

(a) If the Company proposes to file, on its own behalf, a Registration Statement
under the Securities Act on Form S-1 or S-3 or similar forms available for use
by the Company, other than pursuant to Section 3 of this Agreement or on Form
S-8 in connection with a dividend reinvestment, employee stock purchase, option
or similar plan or on Form S-4 in connection with a merger, consolidation or
reorganization, the Company shall give written notice to CPPIB at least ten
(10) days before the filing with the Commission of such Registration Statement.
Such notice shall offer to include in such filing all or a portion of the
Registrable Securities owned by the Holders. If any Holder desires to include
all or a portion of its Registrable Securities in such Registration Statement,
it shall give written notice to the Company within three (3) Business Days after
the date of receipt of such offer specifying the amount of Registrable
Securities to be registered (for purposes of this Section 5, “Specified
Shares”). The Company shall thereupon include in such filing the Specified
Shares, subject to priorities in registration set forth in this Agreement, and
subject to its right to withdraw such filing, and shall use its reasonable best
efforts to effect the registration under the Securities Act of the Specified
Shares.

(b) The right of any Holder to have Specified Shares included in any
Registration Statement in accordance with the provisions of this Section 5 shall
be subject to the following conditions:

 

7



--------------------------------------------------------------------------------

(1) The Company shall have the right to require that the Holders agree to
refrain from offering or selling any shares of Common Stock that it owns which
are not included in any such Registration Statement in accordance with this
Section 5 for any reasonable time period, not to exceed ninety (90) days, as may
be specified by any managing underwriter of the offering to which such
Registration Statement relates.

(2) If (A) a registration pursuant to this Section 5 involves an underwritten
offering of the securities being registered to be distributed (on a firm
commitment basis) by or through one or more underwriters of recognized standing
under underwriting terms appropriate for such a transaction and (B) the managing
underwriter of such underwritten offering shall inform the Company and the
Holders by letter of its belief that the amount of Specified Shares requested to
be included in such registration exceeds the amount which can be sold in (or
during the time of) such offering within a price range acceptable to the Company
or a majority of such requesting stockholders, including the Holders, then the
Company will include in such registration such amount of securities which the
Company is so advised can be sold in (or during the time of) such offering as
follows: first, the securities being offered by the Company for its own account;
second, any shares of common stock requested to be included in such Registration
Statement pursuant to the Barclays RRA; third, the Specified Shares and any
shares of common stock requested to be included in such Registration Statement
pursuant to the HALRES RRA and the Petro-Hunt RRA, pro rata on the basis of the
amount of shares of Common Stock so proposed to be sold and so requested to be
included by all such stockholders, including the Holders; and fourth, the
securities of the Company, if any, proposed to be included in the registration
by any other holders of the Company’s securities (whether or not such holders
have contractual rights to include such securities in the registration).

The Company shall furnish the Holders with such number of copies of the
Prospectus as the Holders may reasonably request in order to facilitate the sale
and distribution of their Specified Shares.

(c) Notwithstanding the foregoing, the Company in its sole discretion may
determine not to file the Registration Statement or proceed with the offering as
to which the notice specified in Section 5(a) is given without liability to the
Holders.

Section 6. Participation in Underwritten Offering. No Holder may participate in
any Underwritten Offering unless such Holder (a) agrees to sell its Registrable
Securities included in such registration on the basis provided in any
underwriting arrangements approved by the holders of at least a majority of the
Registrable Securities to be included in such registration, or by a Person
appointed by such holders to act on their behalf to approve such arrangements,
and (b) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements, provided, however, that no
Holder shall be required to make any representations or warranties to, or
agreements with, the Company or any underwriters other than such
representations, warranties or agreements as are customary and reasonably
requested by the underwriters.

 

8



--------------------------------------------------------------------------------

Section 7. Exclusive Registration Rights and Transfer.

The rights of CPPIB, as the initial Holder under this Agreement, may upon notice
to the Company be transferred to any of CPPIB’s affiliates to which any
Registrable Securities are transferred; provided that any such transferee shall
have executed and delivered to the Company an agreement in form and substance
reasonably acceptable to the Company whereby such transferee agrees to be bound
by the terms and conditions of this Agreement as if such transferee were an
original party hereto. Except as provided in this Section 7, the rights granted
under this Agreement are granted specifically to and for the benefit of CPPIB
and shall not pass to any other transferee of Registrable Securities. From and
after the date of this Agreement, the Company will not, without the prior
written consent of CPPIB, enter into any agreement with respect to its
securities that violates the rights granted to CPPIB in this Agreement. The
foregoing shall not restrict or prevent the Company from entering into any other
agreement with any party pertaining to the registration by the Company of such
party’s Common Stock, provided, however, that no such agreement shall grant to
any Person registration rights that are superior or preferential to the rights
granted to the Holders hereunder or that would otherwise frustrate the purposes
of this Agreement. Except as set forth in Schedule 2 attached hereto, the
Company represents and warrants to CPPIB that, as of the date hereof, the
Company is not a party to any agreement, other than this Agreement, pertaining
to the registration by the Company of Common Stock.

Section 8. Expenses. The Company shall bear all the expenses in connection with
any Registration Statement under this Agreement, other than transfer taxes
payable on the sale of Shares, the fees and expenses of counsel engaged by the
Holders and fees, commissions and discounts of brokers, dealers and
underwriters.

Section 9. Recall of Prospectuses, etc. With respect to a Registration Statement
or amendment thereto filed pursuant to this Agreement, if, at any time, the
Company notifies the Holders that an amendment to such Registration Statement or
an amendment or supplement to the prospectus included therein is necessary or
appropriate, the Holders will forthwith cease selling and distributing Shares
thereunder and will, upon the Company’s request, forthwith redeliver to the
Company all copies of such Registration Statement and prospectuses then in its
possession or under its control. The Company will use its reasonable best
efforts to cause any such amendment or supplement to become effective as soon as
practicable and will furnish the Holders with a reasonable number of copies of
such amended or supplemented prospectus (and the period during which the Company
is required to use its best efforts to maintain such Registration Statement in
effect pursuant to this Agreement will be increased by a number of days equal to
the number of days in the period from the date on which any Holder was required
to cease selling and distributing Shares thereunder to the date on which the
Company delivers copies of such effective amendment or supplement to each
Holder).

Section 10. Cooperation. The Company shall be entitled to require the Holders to
cooperate with the Company in connection with a registration of Registrable
Securities pursuant to this Agreement and each Holder will furnish (i) such
information concerning such Holder as may be required by the Company or the
Commission in connection therewith and (ii) such representations, undertakings
and agreements as may be required by the Commission in connection therewith.

 

9



--------------------------------------------------------------------------------

Section 11. Underwritten Offering Procedures. Upon the receipt of a request for
any Underwritten Offering pursuant to Section 4 of this Agreement, the Company
will use its reasonable best efforts to effect such Underwritten Offering, and
pursuant thereto the Company will as expeditiously as possible:

(a) To the extent necessary to register any Registrable Securities that are not
registered under the Mandatory Shelf Registration Statement, amend the Mandatory
Shelf Registration Statement to add such Registrable Securities or prepare and
file with the Commission a new registration statement on an appropriate form
under the Securities Act (an “Additional Registration Statement” and, together
with the Mandatory Shelf Registration Statement, a “Registration Statement”))
and use its reasonable best efforts to cause such Additional Registration
Statement to become effective at the earliest practicable date, but in no event
later than thirty (30) days from the Company’s receipt of the Holder’s request
to have Registrable Securities included such Registration Statement; provided,
that before filing any Additional Registration Statement or any prospectus or
any amendments or supplements to any Registration Statement or any prospectus,
including documents incorporated by reference after the initial filing of any
Registration Statement, the Company will promptly furnish to the Requesting
Holders and the underwriters copies of all such documents proposed to be filed,
which documents will be subject to the review of the Requesting Holders and the
underwriters, and the Company will not file any Registration Statement or
amendment thereto, or any prospectus or any supplement thereto (including such
documents incorporated by reference) to which the Requesting Holders or the
underwriters shall reasonably object in light of the requirements of the
Securities Act and any other applicable laws and regulations.

(b) Prepare and file with the Commission such amendments and post-effective
amendments to any Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period set forth in
Section 3(b) or, with respect to any Additional Registration Statement, for such
period of time as is necessary to complete an Underwritten Offering pursuant to
this Agreement; cause the related prospectus to be filed pursuant to Rule 424(b)
(or any successor provision) under the Securities Act; cause such prospectus to
be supplemented by any required prospectus supplement and, as so supplemented,
to be filed pursuant to Rule 424(b) (or any successor provision) under the
Securities Act; and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during the applicable period in accordance with the intended methods
of disposition set forth in such Registration Statement or prospectus or
supplement to such prospectus.

(c) Notify the Requesting Holders and the managing underwriters promptly, and
(if requested by any such Person) confirm such advice in writing, (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the
Commission for amendments or supplements to a Registration Statement or related
prospectus or for additional information, (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceeding for that purpose, (iv) if at any
time the representations and warranties of the Company contemplated by paragraph
(j) cease to be true and correct, (v) of the receipt by the Company of any
notification with respect to the suspension of qualification of any

 

10



--------------------------------------------------------------------------------

of the Registrable Securities for sale in any jurisdiction or the initiation of
any proceeding for such purpose, (vi) of the happening of any event which
requires the making of any changes in a Registration Statement or related
prospectus so that such documents will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and (vii) of the
Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate or that there exist circumstances
not yet disclosed to the public which make further sales under such Registration
Statement inadvisable pending such disclosures and post-effective amendment.

(d) Make reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of a Registration Statement, or the lifting of any suspension of
the qualification of any of the Registrable Securities for sale in any
jurisdiction, at the earliest possible moment.

(e) If requested by the managing underwriters or the Requesting Holders,
immediately incorporate in a prospectus supplement or post-effective amendment
such information as the managing underwriters and the Requesting Holders
reasonably request be included therein relating to such sale and distribution of
Registrable Securities, including, without limitation, information with respect
to the number of shares of Registrable Securities being sold to such
underwriters and the purchase price being paid therefor by such underwriters and
with respect to any other terms of the Underwritten Offering; make all required
filings of such prospectus supplement or post-effective amendment as soon as
practicable after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and supplement or make
amendments to any Registration Statement to the extent reasonably requested by
the Requesting Holders or any underwriter of such Registrable Securities.

(f) Furnish to the Requesting Holders and each managing underwriter without
charge, at least one signed copy of the Registration Statement, any
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference).

(g) Deliver without charge to the Requesting Holders and the underwriters as
many copies of the prospectus or prospectuses (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons may
reasonably request; and the Company consents to the use of such prospectus or
any amendment or supplement thereto by such Requesting Holders and the
underwriters, if any, in connection with the offer and sale of the Registrable
Securities covered by such prospectus or any amendment or supplement thereto.

(h) Prior to any public offering of Registrable Securities, register or qualify
or cooperate with the Requesting Holders, the underwriters, if any, and
respective counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Requesting Holders or an underwriter reasonably
requests in writing; keep each such registration or qualification effective
during the period the Registration Statement is required to be kept effective
and do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
applicable Registration Statement; provided, however, that the Company will not
be required in connection therewith or as a condition thereto to qualify
generally to do business or subject itself to general service of process in any
such jurisdiction where it is not then so subject.

 

11



--------------------------------------------------------------------------------

(i) Upon the occurrence of any events described in paragraph (c)(ii) through
(c)(vii) above, prepare, to the extent required, a supplement or post-effective
amendment to the applicable Registration Statement or related prospectus or any
document incorporated therein by reference or file any other required document
so that, as thereafter delivered to the purchaser of the Registrable Securities
being sold thereunder, such prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(j) Enter into such customary and reasonable agreements (including an
underwriting agreement) and take all such other actions reasonably necessary in
connection therewith in order to expedite or facilitate the disposition of such
Registrable Securities and in such connection, whether or not an underwriting
agreement is entered into and whether or not the Registrable Securities to be
covered by such registration are to be offered in an underwritten offering:
(i) make such representations and warranties to the Requesting Holders as to the
Registration Statement, prospectus and documents incorporated by reference, if
any, in form, substance and scope as are customarily made by issuers to
underwriters in underwritten offerings and confirm the same if and when
requested; (ii) use reasonable best efforts to obtain opinions of counsel to the
Company and updates thereof with respect to the Registration Statement and the
prospectus in the form, scope and substance which are customarily delivered in
underwritten offerings; (iii) in the case of an underwritten offering, enter
into an underwriting agreement in form, scope and substance as is customary in
underwritten offerings and obtain opinions of counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters and the Requesting Holders)
addressed to the Requesting Holders and the underwriters covering the matters
customarily covered in opinions delivered in underwritten offerings and such
other matters as may be reasonably requested by the Requesting Holders and such
underwriters; (iv) use reasonable best efforts to obtain comfort letters and
updates thereof from the Company’s independent certified public accountants
addressed to the Requesting Holders and the underwriters such letters to be in
customary form and covering matters of the type customarily covered in comfort
letters by accountants in connection with underwritten offerings; (v) any
underwriting agreement entered into shall set forth in full the indemnification
provisions and procedures customarily included in underwriting agreements in
underwritten offerings; and (vi) the Company shall deliver such documents and
certificates as may be reasonably requested by the Requesting Holders and the
managing underwriters to evidence compliance with clause (i) above and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company. The above shall be done at each closing under such
underwriting or similar agreement or as and to the extent required thereunder.

(k) Make available for inspection by a representative of the Requesting Holders,
any underwriter participating in any disposition pursuant to such registration,
and any attorney or accountant retained by the Requesting Holders or such
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, underwriter, attorney or accountant in connection with such
registration;

 

12



--------------------------------------------------------------------------------

provided, that any records, information or documents that are designated by the
Company in writing as confidential shall be kept confidential by such Persons
unless disclosures of such records, information or documents is required by
court or administrative order after prior written notice to the Company and
cooperation with it in seeking a protective order.

(l) Otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and make generally available to its
security holders earning statements satisfying the provisions of Section 11(a)
of the Securities Act and Rule 158 thereunder, no later than 90 days after the
end of any 12-month period (i) commencing at the end of any fiscal quarter in
which Registrable Securities are sold to underwriters in a firm or best efforts
underwritten offering and (ii) beginning with the first day of the Company’s
first fiscal quarter next succeeding each sale of Registrable Securities after
the effective date of a Registration Statement, which statements shall cover
said 12-month periods.

(m) Use its reasonable best efforts to list all Registrable Securities covered
by the Registration Statement on the New York Stock Exchange and any other
securities exchange or trading market on which any of the equity securities of
the Company of the same class as the Registrable Securities are then listed.

(n) For so long as either (i) CPPIB retains the right to designate at least one
Director pursuant to Section 2 or (ii) the Company is required to maintain the
effectiveness of the Mandatory Shelf Registration Statement pursuant to
Section 3 hereof, maintain the effectiveness of the registration of the Common
Stock under the Exchange Act and use its reasonable best efforts to prepare and
file in a timely manner all documents and reports required by such Act.

(o) If the Company, in the exercise of its reasonable judgment, objects to any
change requested by the Requesting Holders or the underwriters to any
Registration Statement or prospectus or any amendments or supplements thereto
(including documents incorporated or to be incorporated therein by reference) as
provided for in this Section 11, the Company shall not be obligated to make any
such change and such Requesting Holders may withdraw their Registrable
Securities from such registration or Underwritten Offering, in which event
(i) the Company shall pay all registration expenses (including its counsel fees
and expenses) incurred in connection with such Registration Statement or
amendment thereto or prospectus or supplement thereto, and (ii) in the case of
an Underwritten Offering being effected pursuant to Section 4, such registration
shall not count as one of the Underwritten Offerings the Company is obligated to
effect pursuant to Section 4.

Section 12. Suspension Period.

(a) Subject to the to the provisions of this Section 12 and a good faith
determination by a majority of the Board that it is in the best interests of the
Company to suspend the use of the Mandatory Shelf Registration Statement,
following the effectiveness of such Mandatory Shelf Registration Statement (and
the filings with any international, federal or state securities commissions),
the Company, by written notice to the Holders, may direct the Holders to suspend
sales of the Registrable Securities pursuant to such Mandatory Shelf
Registration Statement for such times as the Company reasonably may determine is
necessary and advisable (but in no event for more than 60 days in any 90-day
period or more than 120 days in any 12-month

 

13



--------------------------------------------------------------------------------

period), if any of the following events shall occur: (i) an underwritten public
offering of Common Stock by the Company if the Company is advised by the
underwriters that the concurrent resale of the Registrable Securities by the
Holders pursuant to the Mandatory Shelf Registration Statement would have a
material adverse effect on the Company’s offering, or (ii) pending discussions
relating to a transaction or the occurrence of an event (1) that would require
additional disclosure of material information by the Company in the Mandatory
Shelf Registration Statement and that has not been so disclosed, and (2) as to
which the Company has a bona fide business purpose for preserving
confidentiality. Upon the earlier to occur of (A) the Company delivering to the
Holders an End of Suspension Notice, as hereinafter defined, or (B) the end of
the maximum permissible suspension period, the Company shall use its
commercially reasonable efforts to promptly amend or supplement the Mandatory
Shelf Registration Statement on a post-effective basis, if necessary, or to take
such action as is necessary to make resumed use of the Mandatory Shelf
Registration Statement compatible with the Company’s best interests, as
applicable, so as to permit the Holders to resume sales of the Registrable
Securities as soon as possible.

(b) In the case of an event that causes the Company to suspend the use of a
Mandatory Shelf Registration Statement (a “Suspension Event”), the Company shall
give written notice (a “Suspension Notice”) to the Holders to suspend sales of
the Registrable Securities, and such notice shall state that such suspension
shall continue only for so long as the Suspension Event or its effect is
continuing and the Company is taking all reasonable steps to terminate
suspension of the effectiveness of the Mandatory Shelf Registration Statement as
promptly as possible. The Holders shall not effect any sales of the Registrable
Securities pursuant to any Mandatory Shelf Registration Statement at any time
after it has received a Suspension Notice from the Company and prior to receipt
of an End of Suspension Notice (as defined below). If so directed by the
Company, each Holder will deliver to the Company (at the expense of the Company)
all copies other than permanent file copies then in such Holder’s possession of
the Prospectus covering the Registrable Securities at the time of receipt of the
Suspension Notice. The Holders may recommence effecting sales of the Registrable
Securities pursuant to the Mandatory Shelf Registration Statement (or such
filings) following further notice to such effect (an “End of Suspension Notice”)
from the Company, which End of Suspension Notice shall be given by the Company
to the Holders in the manner described above promptly following the conclusion
of any Suspension Event and its effect.

(c) Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice pursuant to this Section 12 with respect to the
Mandatory Shelf Registration Statement, the Company agrees that it shall extend
the period of time during which such Mandatory Shelf Registration Statement
shall be maintained effective pursuant to this Agreement by the number of days
during the period from the date of the giving of the Suspension Notice to and
including the date when Holders shall have received the End of Suspension Notice
and copies of the supplemented or amended Prospectus necessary to resume sales;
provided such period of time shall not be extended beyond the date that Shares
or Additional Shares are not Registrable Securities.

(d) In addition, upon the occurrence of any Suspension Event, the Company may
defer any Underwritten Offering requested pursuant to Section 4 of this
Agreement for a period of up to sixty (60) days upon written notice to the
Requesting Holders; provided, however, that the Company may not utilize this
right with respect to a request under Section 4 of this Agreement more than once
in any twelve (12) month period.

 

14



--------------------------------------------------------------------------------

Section 13. Indemnification.

(a) In the event of any registration of any securities under the Securities Act
pursuant to this Agreement, the Company will indemnify and hold harmless each
Holder, any underwriter and each other Person, if any, who controls any Holder
or an underwriter within the meaning of the Securities Act, and the respective
officers, directors, partners, members and employees of any Holder, any
underwriters and controlling Persons, from and against any and all losses,
claims, damages or liabilities, joint or several, to which any such indemnified
Person may become subject, under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or action in respect thereof) arise
out of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in a Registration Statement or preliminary prospectus or
final or summary prospectus contained therein, or any amendment or supplement
thereto, and any other document prepared by the Company and provided to Holders
for their use in connection with the registered offering, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements made therein
(in the case of a prospectus or preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, and will reimburse
such indemnified Persons for any reasonable legal and other expenses incurred by
them in connection with investigating or defending any such action or claim,
excluding any amounts paid in settlement of any litigation, commenced or
threatened, if such settlement is effected without the prior written consent of
the Company; provided, however, that the Company will not be liable to an
indemnified Person in any such case to the extent that any such loss, claim,
damage, liability or expense arises out of or is based upon an untrue statement
or omission or alleged untrue statement or omission made in a Registration
Statement, preliminary prospectus or final or summary prospectus or any
amendment or supplement thereto or other document, in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such indemnified Person, specifically for use in the preparation thereof.

(b) In the event of any registration of securities under the Securities Act
pursuant to this Agreement, each Holder will indemnify and hold harmless the
Company, each of its directors and officers, any underwriter and each other
Person, if any, who controls the Company or such underwriter within the meaning
of the Securities Act, against any losses, claims, damages or liabilities to
which any such indemnified Person may become subject, under the Securities Act
or otherwise, insofar as such losses, claims, damages or liabilities (or action
in respect thereof) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in such Registration
Statement or preliminary prospectus or final or summary prospectus contained
therein, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements made therein (in the
case of a prospectus or preliminary prospectus, in light of the circumstances
under which they were made) not misleading, and will reimburse such indemnified
Persons for any reasonable legal and other expenses incurred by them in
connection with investigating or defending any such action or claim, excluding
any amounts paid in settlement of any litigation, commenced or threatened, if

 

15



--------------------------------------------------------------------------------

such settlement is effected without the prior written consent of the Holders;
provided, however, that any liability or obligation of the Holders under this
Section 13(b) shall only apply if, and to the extent that any such loss, claim,
damage, liability or expense arises out of or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission therein made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Holders specifically for use in the preparation
thereof. Notwithstanding the foregoing, the amount of the indemnity provided by
the Holders pursuant to this Section 13 shall not exceed the net proceeds
received by the Holders in the related registration and sale.

(c) Promptly after receipt by a party entitled to indemnification under
Section 13(a) or 13(b) hereof of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under either of such subsections, notify the indemnifying
party in writing of the commencement thereof. In case any such action is brought
against the indemnified party and it shall so notify the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate in, and, to the extent that it so chooses, to assume the defense
thereof with counsel reasonably satisfactory to such indemnified party, and,
after notice from the indemnifying party that it so chooses, such indemnifying
party shall not be liable for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof, provided,
however, that (i) if the indemnifying party fails to take reasonable steps
necessary to diligently defend such claim within twenty (20) days after
receiving notice from the indemnified party that the indemnified party believes
the indemnifying party has failed to take such steps or (ii) if the defendants
in any such action include the indemnifying party and counsel to the indemnified
party shall have concluded that there may be reasonable defenses available to
the indemnified party that are different from or additional to the indemnifying
party, then the indemnified party shall have the right to select a separate
counsel and to assume its own legal defense and otherwise to participate in the
defense of such action, with any expenses and fees related to such participation
to be reimbursed by the indemnifying party. The indemnity and contribution
agreements in this Section 13 are in addition to any liabilities which the
indemnifying parties may have pursuant to law.

(d) If the indemnification provided for in this Section 13 from the indemnifying
party is unavailable to an indemnified party hereunder in respect of any losses,
claims, damages, liabilities or expenses referred to herein, or is insufficient
to hold the indemnified party harmless therefrom, then the indemnifying party,
in lieu of indemnifying such indemnified party, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses in such proportion as is appropriate to reflect
the relative fault of the indemnifying party and indemnified parties in
connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified parties shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such indemnifying party or indemnified parties, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in this Section 13, any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.

 

16



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 13 were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

Section 14. Sales under Rule 144. With a view to making available to the Holders
the benefits of Rule 144 promulgated under the Securities Act and any other
similar rule or regulation of the Commission that may at any time permit the
Holders to sell the Registrable Securities without registration, the Company
agrees for so long as either (i) CPPIB retains the right to designate at least
one Director pursuant to Section 2 of this Agreement or (ii) the Company is
required to maintain the effectiveness of the Mandatory Shelf Registration
Statement pursuant to Section 3 hereof to:

(a) make and keep available adequate current public information, as those terms
are understood and defined in Rule 144 (or any successor provision);

(b) use its reasonable best efforts to file with the Commission in a timely
manner all reports and other documents required to be filed by the Company under
the Securities Act and the Exchange Act; and

(c) furnish to the Holders forthwith upon request (i) a written statement by the
Company that it has complied with the foregoing requirements and (ii) such other
information as may be reasonably requested by any Holder in availing itself of
any rule or regulation of the Commission which permits the selling of any such
securities without registration.

Section 15. Removal of Legend. The Company agrees, to the extent allowed by law,
to remove any legends describing transfer restrictions applicable to the
Registrable Securities (i) upon the sale of such securities pursuant to an
effective Registration Statement under the Securities Act or in accordance with
the provisions of Rule 144 under the Securities Act, or (ii) upon the written
request of any holder of Registrable Securities if the Holders have held the
Registrable Securities for at least one year and such securities may then be
sold without restriction under Rule 144 and such Holders provide to the Company
any information that the Company deems necessary to determine that the legend is
no longer required under the Securities Act or applicable state laws.

Section 16. Notices. Any notice to be given by any party hereunder to any other
shall be in writing, mailed by certified or registered mail, return receipt
requested, or via overnight delivery service and shall be addressed to the other
parties at the addresses listed on the signature pages hereof. Notice shall be
deemed effective upon receipt or refusal.

Section 17. Modification. Notwithstanding anything to the contrary in this
Agreement or otherwise, no modification, amendment or waiver of any of the
provisions of this Agreement shall be effective unless in writing and signed by
the Company and CPPIB. Any such modification, amendment or waiver shall be
binding on all holders of Registrable Securities and all Persons who may
thereafter acquire any Registrable Securities.

 

17



--------------------------------------------------------------------------------

Section 18. Non-Waiver. The failure to enforce at any time any of the provisions
of this Agreement, or to require at any time performance by any other party of
any of the provisions hereof, shall in no way be construed to be a waiver of
such provisions.

Section 19. Partial Invalidity. If any clause, sentence, paragraph, section or
part of this Agreement shall be deemed invalid, unenforceable or against public
policy, the part that is invalid, unenforceable or contrary to public policy
shall not affect, impair, invalidate or nullify the remainder of this Agreement,
but the invalidity, unenforceability or contrariness to public policy shall be
confined only to the clause, sentence, paragraph, section or part of this
Agreement so invalidated, unenforceable or against public policy.

Section 20. Construction. The language in all parts of this Agreement shall in
all cases be construed simply, according to its fair meaning, and shall not be
construed strictly for or against either of the parties hereto.

Section 21. Governing Law. This Agreement shall be governed and construed
according to the laws of the State of New York, without regard to its conflicts
of law principles.

Section 22. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute but one and the same instrument.

Section 23. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

Section 24. Termination. The provisions of Sections 2, 3, 4, 5, and 6 of this
Agreement shall terminate upon the time that the Holders no longer hold
Registrable Securities.

Section 25. Specific Performance. The parties agree that, to the extent
permitted by law, (i) the obligations imposed on them in this Agreement are
special, unique and of an extraordinary character, and that in the event of a
breach by any such party damages would not be an adequate remedy and (ii) the
other party shall be entitled to specific performance and injunctive and
equitable relief in addition to any other remedy to which it may be entitled at
law or in equity.

[Signature Pages Follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

HALCÓN RESOURCES CORPORATION By:  

/s/ David S. Elkouri

Name:   David S. Elkouri Title:   Executive Vice President, General Counsel  
    and Assistant Secretary

Halcón Resources Corporation

1000 Louisiana, Suite 6700

Houston, Texas 77002

Attention: David S. Elkouri

Fax: (713) 589-8019

With a copy (which shall not constitute notice) to:

Thompson & Knight LLP

333 Clay Street, Suite 3300

Houston, Texas 77002

Attention: William T. Heller IV

Fax: (713) 654-1871

Signature Page to Stockholders Agreement



--------------------------------------------------------------------------------

CPP INVESTMENT BOARD PMI-2 INC. By:   /s/ Eric M. Wetlaufer  

 

Name:   Eric M. Wetlaufer Title:   Authorized Signatory By:  

/s/ Scott Lawrence

Name:   Scott Lawrence Title:   Authorized Signatory Address for Notice:

One Queen St. East

Suite 2500

P.O. Box 101

Toronto, Ontario M5C 2W5

Attention: R. Scott Lawrence, Vice-President, Head

of Relationship Investments

Fax: (416) 868-8690

With copies (which shall not constitute notice) to:

CPP Investment Board PMI-2 Inc.

Suite 2500

P.O. Box 101

Toronto, Ontario M5C 2W5

Attention: John Butler, Senior Vice-President,

General Counsel and Corporate Secretary

Fax: (416) 868-4760

 

and

Vinson & Elkins, L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention: Keith R. Fullenweider

Fax: (713) 615-5085

Signature Page to Stockholders Agreement



--------------------------------------------------------------------------------

Schedule 1

Securities to be Purchased by CPPIB Pursuant to the Purchase Agreement

1. 41,899,441 shares of Common Stock

 

Schedule 1



--------------------------------------------------------------------------------

Schedule 2

Other Agreements Pertaining to Registration of Common Stock

 

1. Registration Rights Agreement, dated February 8, 2012, between the Company
and HALRES LLC, and the First Amendment thereto, dated December 6, 2012.

 

2. Registration Rights Agreement, dated March 5, 2012, between the Company and
Barclays Capital, Inc.

 

3. Registration Rights Agreement, dated August 1, 2012 by and between the
Company and the parties listed on Exhibit A thereto.

 

4. Registration Rights Agreement by and between the Company and Petro-Hunt
Holdings LLC and Pillar Energy Holdings LLC, dated on or about the date of the
Acquisition Agreement.

 

Schedule 2